DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-6, 16-, 18, 20-21, 23-25 have been amended.  Claims 1-9, 16-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 16-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims disclose newly amended limitations - 
“receiving, by the processing system, user-generated input from each of the portion of the plurality of connected devices that indicate to adjust the service plan associated with each of the plurality of connected devices resulting in a plurality of user-generated input (1); adjusting, by the processing system, the service plan associated with each of the portion of the plurality of connected devices based on the plurality of user-generated input resulting in a group of adjusted service plans (2); and allocating network resources of the mobile network according to the group of adjusted service plans (3).”
This limitation is not supported by the specification as originally filed.  The specification does not enable any person skilled in the art to which it pertains to make and use the invention commensurate in scope with these claims.
It seems the paragraph [0038] (published version) provides a support for some of the disclosed functionality.  However, with respect to (1), there is no support for the user-generated input.  Although the user is presented with a recommendation to adjust a plan “to an unlimited data plan subscription option”, there is no disclosure that the user or a group of user performs such selection.  Although such functionality might be a reasonable assumption, it is still not an original disclosure.
With respect to (2), there is no disclosure that the plan is actually adjusted based on such input.  Such functionality is only an assumption pertaining to the displayed recommendation.  There is no disclose that such user input is resulted in “a group of adjusted service plans”.  It is not clear of what paragraphs provide such functionality.  Although paragraph [0038] (published version) discloses that users “with high volume of monthly data usage” are presented with a single option to “switch service plans to an unlimited data plan”, such single option for a plurality of users is not analogous to “a group of adjusted service plans”.
With respect to (3), there is no disclosure of allocating resources according to the group of adjusted service plans.  Although paragraph [0038] (published version) discloses recommendations may include network resource allocation, there is no disclosure of such allocation based on the group of adjusted service plans, which are based on the users input.
It seems the applicant very loosely interpret the paragraph [0038] (published version), which does not provide a proper, required support.  Thus, there is no disclosure “receiving, by the processing system, user-generated input from each of the portion of the plurality of connected devices that indicate to adjust the service plan associated with each of the plurality of connected devices resulting in a plurality of user-generated input; adjusting, by the processing system, the service plan associated with each of the portion of the plurality of connected devices based on the plurality of user-generated input resulting in a group of adjusted service plans; and allocating network resources of the mobile network according to the group of adjusted service plans.”
The dependent claims further carry the same deficiency and likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 16-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2016/0381580) in view of BOR-YALINIZ et al. (US 2020/0044943) and in further view of ZHANG et al. (US 2018/0276689).

Regarding claim 1, Kwan teaches a method comprising: 
obtaining device data, over a mobile network ([0035]-[0036]), by a network device comprising a processing system including a processor, wherein the network device collects data from a plurality of connected devices ([0042], [0066]); 
selecting, by the processing system, a key performance indicator associated with the plurality of connected devices ([0051]); 
clustering, by the processing system, the data in accordance with the key performance indicator to form a plurality of clustered data sets ([0071]-[0074]); 
determining, by the processing system, a pattern ([0038], [0071]) within at least one of the plurality of clustered data sets resulting in a first determination ([0089], [0101]-[0102], [0130]); 
determining, by the processing system, that each of a portion of the plurality of connected devices ([0075]) performance 

receiving, by the processing system, user-generated input from each of the portion of the plurality of connected devices 


Kwan does not explicitly teach, however BOR-YALINIZ discloses determining, by the processing system, that each of a portion of the plurality of connected devices use data ([0107], [0130]) over a data threshold for a time period resulting in a second determination ([0102], [0127]); 
providing, by the processing system, a recommendation to each of the portion of the plurality of connected devices to adjust a service plan associated with each of the plurality of connected devices based on the second determination ([0104], [0111]); 
receiving, by the processing system, user-generated input from each of the portion of the plurality of connected devices that indicate to adjust the service plan associated with each of the plurality of connected devices resulting in a plurality of user-generated input ([0103], [0209], [0250], [0261]); 
adjusting, by the processing system, the service plan associated with each of the portion of the plurality of connected devices based on the plurality of user-generated input resulting in a group of adjusted service plans ([0210], [0222], [0238]); and 
allocating network resources of the mobile network according to the group of adjusted service plans ([0219]-[0220], [0229]-[0230], [0245], [0308]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to include a service plan based on the determining as disclosed by BOR-YALINIZ.  Doing so would improve network operations and service (BOR-YALINI [0003]).

Further, Kwan as modified by BOR-YALINIZ discloses determining user satisfaction with a plan, which construed to be analogous to the user-generated input.  However, if Kwan as modified by BOR-YALINIZ does not explicitly teach, ZHANG discloses - 
determining, by the processing system, that each of a portion of the plurality of connected devices use data over a data threshold for a time period resulting in a second determination ([0066], [0068]); 
providing, by the processing system, a recommendation to each of the portion of the plurality of connected devices to adjust a service plan associated with each of the plurality of connected devices based on the second determination ([0027], [0061]-[0062], [0068], [0075]); 
receiving, by the processing system, user-generated input from each of the portion of the plurality of connected devices that indicate to adjust the service plan associated with each of the plurality of connected devices resulting in a plurality of user-generated input ([0057], [0075]-[0077], [0082]); 
adjusting, by the processing system, the service plan associated with each of the portion of the plurality of connected devices based on the plurality of user-generated input resulting in a group of adjusted service plans ([0070], [0073], [0082]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to include user-generated input from each of the portion of the plurality of connected devices that indicate to adjust the service plan associated with each of the plurality of connected devices resulting in a plurality of user-generated input as disclosed by ZHANG.  Doing so would improve user experience and user retention (ZHANG [0010]).

Claims 16 and 21 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 17, 20 and 22, Kwan as modified teaches the method, the medium and the apparatus further comprising characterizing, by the processing system, the clustered data (Kwan [0062], [0099], [0117]-[0118], [0129]).

Regarding claims 3, 18 and 23, Kwan as modified teaches the method, the medium and the apparatus wherein the characterizing is based on the key performance indicator and wherein the method further comprises recommending, by the processing system, an allocation of the network resources based on the key performance indicator (BOR-YALINIZ [0075], [0118], [0219], [00230], [0226], [0232]-[0233], [0238]).
NOTE previously cited Ouyang et al. (US 2017/0290024) likewise discloses claims 3, 18 and 23 in [0042].  Where It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to include an allocation of the network resources based on the key performance indicator as disclosed by Ouyang.  Doing so would provide optimal network performance in view of the predicted impacts of the usage levels (Ouyang [0001]).

Regarding claims 4 and 24, Kwan as modified teaches the method and the apparatus further comprising recommending, by the processing system, an allocation of the network resources based on the first determination (BOR-YALINIZ [0105], [0107], [0226], [01232]-[0233], [0238]).
NOTE previously cited Ouyang et al. (US 2017/0290024) likewise discloses claims 3, 18 and 23 in [0012], [0042].  Where It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to include an allocation of the network resources based on the key performance indicator as disclosed by Ouyang.  Doing so would provide optimal network performance in view of the predicted impacts of the usage levels (Ouyang [0001]).


Regarding claim 7, Kwan as modified teaches the method of claim 1, wherein the clustering is performed by a k-means clustering algorithm (Kwan [0127] Table 1).

Regarding claim 8, Kwan as modified teaches the method of claim 1, wherein the clustering is performed by one of means-shift clustering, density-based spatial clustering of applications with noise (Kwan [0091]), expectation- maximation clustering using Gaussian mixture models (Kwan [0127] Table 1), or agglomerative hierarchical clustering.

Regarding claim 9, Kwan as modified teaches the method of claim 1 further comprising characterizing, by the processing system, the clustered data wherein the characterizing is based on a value of the key performance indicator (Kwan [0059]-[0060], [0086]).

Claims 5-6, 19 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan as modified in view of FUJIWARA (US 2019/0340028) or MASUDA et al. (US 2019/0121687).

Regarding claims 5 and 25, Kwan as modified does not explicitly teach, however FUJIWARA discloses, method, the medium wherein the pattern is used to analyze a second set of device data to determine an updated pattern ([0087]-[0090]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to determine an updated pattern as disclosed by FUJIWARA.  Doing so would improve convenience of a virtualized environment of a server device (FUJIWARA [0006]).

Regarding claims 6, 19 and 26, Kwan as modified does not explicitly teach, however FUJIWARA discloses the method, the medium and the apparatus, wherein the updated pattern is determined based on the pattern and the second set of device data (FUJIWARA [0087]-[0090]).

Regarding claims 5 and 25, Kwan as modified does not explicitly teach, however MASUDA discloses, method, the medium wherein the pattern is used to analyze a second set of device data to determine an updated pattern([0141], [0143]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to determine an updated pattern as disclosed by MASUDA.  Doing so allow for comfortable use of the user’s computer systems and high satisfaction degree (MASUDA [0002]).

Regarding claims 6, 19 and 26, Kwan as modified does not explicitly teach, however MASUDA discloses the method, the medium and the apparatus, wherein the updated pattern is determined based on the pattern and the second set of device data (MASUDA [0102], [0104], [0120], [0123]-[0124]).

Response to Arguments
Applicant’s arguments, filed 11/14/2022, with respect to a rejection of claims 1-9, 16-26 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	November 23, 2022